DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation of “preferably of the butyl family or of the hydrogenated nitrile family” is indefinite.  It is unclear whether the limitations following the term “preferably” are part of the claimed invention. “If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim”. See MPEP §2173.05(d).

Reasons for Allowance
Claims 1-3 and 5-9 are allowed.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
US 2013/295002 teaches a device for generating gas by bringing a liquid into contact (with a catalyst), which device includes an enclosure defining a first chamber (41) for containing the liquid, e.g. a solution of NaBH4, and a second chamber (piston 30a and gas storage chamber 40) for containing the catalyst (32), a closure member ("end cap 35") being mounted inside the enclosure so as to be capable of moving between a closed position ( cf. figure 4C) in which the first chamber and the second chamber are isolated from one another and an open position (cf. figures 4A, 4B) in which the first chamber and the second chamber are in fluidic communication ( since the gas formed in the chamber 41 at the surface of the catalyst 32 - cf. bubbles 33 - passes through the catalyst and the wall of the piston, both being gas permeable, thus reaching the inside of the piston 30a and then the storage chamber 40), the closure member being connected to an elastically deformable membrane (elastic diaphragm 50a) forming a wall of the enclosure (the enclosure being defined by and limited to the chambers 41, 30a, 40) and the membrane being coupled to a spring (65) placed outside the enclosure as defined above. The spring exerts a force on the membrane and the piston in order to counter the pressure prevailing within the storage chamber 40, thus enabling the deformation of said membrane while moving the closure member between the closed position and the open position when the chamber empties of gas. 
There is no teaching suggestion or disclosure regarding the membrane or elastically-deformable diaphragm being coupled to an actuator capable of moving the valve between open position to closed position. This is critical because in contrast to the spring, the actuator enables the opening and the closing of the closure member (as well as, optionally, the extent to which the closure member is opened) and, consequently, the production of gas to be actively controlled from outside the enclosure, at least between the on/off modes. This essentially provides active control over hydrogen generation from liquid contacting the gas.

Relevant Prior Art
US20110212374 teaches hydrogen generation within an apparatus for use in a fuel cell. The hydrogen generation is regulated by selective exposure of a catalyst to a fuel mixture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/           Primary Examiner, Art Unit 1736